UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4958
ANGELA WOODRUFF,
            Defendant-Appellant.
                                       
            Appeal from the United States District Court
         for the District of South Carolina, at Spartanburg.
              William M. Catoe, Jr., Magistrate Judge.
                             (CR-98-1251)

                      Submitted: June 12, 2003

                      Decided: June 19, 2003

    Before WIDENER, LUTTIG, and SHEDD, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. David Calhoun Stephens, Assistant
United States Attorney, Greenville, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. WOODRUFF
                              OPINION

PER CURIAM:

   Angela Woodruff appeals the revocation of the five-year term of
probation imposed after she pled guilty to illegal use of an electronic
benefit card. Woodruff’s attorney has filed a brief pursuant to Anders
v. California, 386 U.S. 738 (1967), questioning whether the magis-
trate judge abused his discretion by revoking Woodruff’s probation
and sentencing her to nine months imprisonment. Counsel states,
however, that, in his view, there are no meritorious issues for appeal.
We affirm.

   We review the magistrate judge’s revocation of probation for an
abuse of discretion. Burns v. United States, 287 U.S. 216, 222-23
(1932). The proof required to support a revocation of probation is that
the court be "reasonably satisfied that a probationer has violated the
terms of his release." United States v. Cates, 402 F.2d 473, 474 (4th
Cir. 1968). Here, Woodruff admitted the charged violations of use of
cocaine, new criminal conduct, and failure to submit written reports.
Thus, we find that the revocation was supported by sufficient evi-
dence. In addition, Woodruff’s sentence was within the properly cal-
culated guideline range.

   As required by Anders, we have reviewed the entire record and
have found no meritorious issues for appeal. We therefore affirm the
magistrate judge’s judgment. The court requires that counsel inform
his client, in writing, of her right to petition the Supreme Court of the
United States for further review. If the client requests that a petition
be filed, but counsel believes that such a petition would be frivolous,
then counsel may move in this court for leave to withdraw from repre-
sentation. Counsel’s motion must state that a copy thereof was served
on the client. We dispense with oral argument, because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

                                                            AFFIRMED